Citation Nr: 1234286	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the back, left leg, and left foot, as a result of VA medical and surgical treatment.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  November 2006 rating decision that, in pertinent part, denied compensation benefits under the provisions of 38 U.S.C.A. § 1151, claimed as a result of VA medical and surgical treatment.  

This case was previously before the Board in November 2011, when it reopened the Veteran's claim and remanded it for an additional medical examination.  The Veteran received a medical examination in December 2011.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In July 2012, the Veteran submitted an lay statement after the issuance of the supplemental statement of the case without a waiver of review by the RO in the first instance.  The Board finds that a waiver of RO consideration in the first instance is not required because this evidence is duplicative of evidence already of record.  See 38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

The Veteran does not have additional disability as the result of procedures performed at a VA facility in August 1989.



CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 as a result of VA medical and surgical treatment are not met.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated May 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, this letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide.  This letter advised the Veteran of the evidence necessary to support a claim for compensation under 38 U.S.C.A. § 1151.  This letter did not, however, provide the Veteran with notice regarding the process by which initial disability ratings and effective dates are established.  

Despite the inadequate notice provided to the Veteran regarding the disability rating and effective date elements of his claim, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Any questions as to the appropriate disability evaluation or effective date to be assigned are moot because this decision concludes that the preponderance of the evidence is against the Veteran's claim for compensation. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA treatment records and VA examination reports.  

Pursuant to the Board's November 2011 Remand, the Veteran received a VA examination in December 2011 addressing the Veteran's entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  The examination report indicates the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.

The Veteran presented testimony before the undersigned in June 2011.  A transcript of this hearing has been associated with the record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Relevant Laws and Regulations

Compensation may be paid for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished to the veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).

To determine whether additional disability exists, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  See 38 C.F.R. § 3.361(b) (2011) .

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R.              § 3.361(c)(1) (2011).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  See 38 C.F.R. § 3.361(c)(2) (2011).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3) (2011) .

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R.            § 3.361(d) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability; and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent.  See 38 C.F.R. §§ 3.361(c), (d)(1) (2011).  





Analysis

The Veteran contends that he suffers from additional disability, primarily involving the left leg, back, and foot, as a result of VA medical and surgical treatment that he received in August 1989 in treatment of a service-connected left foot disability.

By way of history, the Veteran had a pre-service valgus deformity of the left foot that was surgically corrected prior to active duty.  The Veteran subsequently had multiple complaints of left foot problems during service.  In April 1985, the Veteran was granted service connection for a left foot disability with a finding that the condition was aggravated during active service.  The Veteran is currently in receipt of a 30 percent evaluation for this disability.  

Before the 1989 procedure in question, the Board notes that in June 1986, the Veteran complained of aching, throbbing, and burning pain of the dorsum of the left foot.  Nerve conduction velocity tests and an electromyogram showed slowing of the distal and proximal latencies of the left peroneal nerve.  The clinical assessment was peroneal neuropathy at the level of the fibular head.  The Veteran was hospitalized in June 1986 for a left peroneal nerve decompression and mobilization.  The Veteran tolerated surgery well, had no complaints, and on postoperative examination, had decreased pain and no change in motor strength.  On a July 1986 postoperative checkup, the Veteran reported that his left foot pain was better and that his strength was returning.  In a June 1987 VA examination, however, the Veteran stated that the June 1986 procedure provided him with no relief.  

On August 9, 1989, the Veteran expressed a desire to a VA clinician to have a foot drop brace.  The VA clinician indicated that the Veteran underwent an attempted left peroneal decompression two years earlier, and his symptoms were no better.  The Veteran complained of pain on the top of his foot and in his calf.  The Veteran also complained of some pain in his lower back.  The Veteran had a limp.  The clinician diagnosed the Veteran with foot drop and a possible lumbar disc problem. 

The Veteran underwent procedures in August 1989 in treatment of these conditions.  A September 1989 discharge summary indicates that the Veteran presented with left peroneal neuropathy, and he returned to VA electively for a lumbar myelogram.  The Veteran complained of increased pain with walking and rare instances of low back pain.  The Veteran indicated that he may have had some increasing weakness over the preceding year.  The Veteran was electively admitted for a myelogram and then a likely peroneal nerve block.

Upon physical examination, the clinician noted that the Veteran's low back was within normal limits.  The Veteran had an antalgic gait with a foot drop on the left.  The Veteran could not heel- or toe-walk secondary to left-sided leg pain and weakness.  Motor examination was 5/5 for the lower extremities, except for left knee flexion of 5-, ankle flexion of 0, extensor hallucis longus muscle of 5-, ankle inversion of 3, and ankle abduction of 3.  Upon sensory examination, the Veteran had hypalgesia on the left over the peroneal nerve distribution.  There was no Tinel's over the left peroneal scar.  The cerebellar was grossly intact.  

The Veteran was admitted on August 25, 1989, and he was seen in consultation on August 28, 1989, by the Rehabilitation Medicine Service, which began physical therapy and attempted a fitting by the Prosthetics Department. 

On August 28, 1989, the Veteran went to the Radiology Suite, where a lumbar Isovue myelogram was performed followed by a computed tomography (CT) scan of the lumbar spine.  There was extradural compression at the L5-S1 level, but this could not be differentiated between scar versus disk.

The Veteran continued to be seen by the physical therapist for the next several days for leg strengthening.  The Veteran was fitted with an off-the-shelf ankle-foot orthosis (AFO), which was unsuccessful secondary to poor fitting; it was thought that the Veteran would likely need a custom-made AFO.

On August 30 1989, the Veteran was taken to the operating suite where under local anesthesia, he underwent a blocking of the S1 nerve root.  The block was successful in numbing the S1 dermatome.  This was essentially not the area of the Veteran's pain, however, and the procedure did little for the Veteran's complaints.  The Veteran was seen again in consultation by the Rehabilitation Medicine Service and physical therapist and arrangements were made for the Veteran to return for measurement for the AFO as well as the fitting.  The Veteran was discharged in good condition on September 1, 1989.  The Veteran remained afebrile and neurologically intact throughout his hospital course.  

Upon review of the Veteran's post-procedural history, on September 1, 1989, a VA clinician noted that the Veteran had a 10 degree plantar flexion contracture on the left foot.  In a September 27, 1989 VA neurosurgical follow-up note, the Veteran indicated that he had left anterior foot pain.  The Veteran indicated that the pain was tolerable, and he was doing well with physical therapy and rehabilitation.  

A November 29, 1989 VA physical therapy initial note indicated that the Veteran had been in physical therapy before, and he stretched at home to increase his dorsiflexion, but he "never gets more than he has now."  The physical therapist could dorsiflex the Veteran's foot to 16 degrees with pressure.  A December 4, 1989 physical therapy note indicated that the Veteran was "willing to try anything."

A January 24, 1990, VA physical therapy discharge note indicated that the Veteran was seen initially on November 29, 1989 and again on December 4, 1989, when he was given instruction on stretching and deep tissue work.  In his first session, the Veteran reported that he had a lot of physical therapy in the past with little success.  The physical therapist noted that the Veteran's ankle problems were long-standing, so the soft tissue of the Veteran's ankle has shortened considerably with little chance of regaining its length.  

On January 25, 1990, the Veteran complained of left foot pain.  The Veteran wore an ankle foot orthosis for his left foot drop.  Upon physical examination, the examiner noted no palpable deformity of the Veteran's left foot.  The left ankle had a decreased ability to dorsiflex and decreased sensation in the first web space.  The clinician indicated that the Veteran's peroneal nerve pain was dysesthesia by nature.  A January 26, 1990, radiology report indicated that the Veteran's left foot was normal.

A July 1992 treatment record indicated that the Veteran was "doing well" with his ARO.  The clinician noted that the Veteran was fully functional, ambulating without an assistive device.  The Veteran complained of dull pain around the dorsum of the foot, which was improved by exercise and medication.  Upon examination, the Veteran had hip and knee strength of 5/5.  The Veteran had plantar flexion of 4/5, dorsiflexion of 2/5, inversion 3/5 and eversion 4/5.  The Veteran could dorsiflex to 10 degrees and plantar flex to 15 degrees.  The impression was that the Veteran was "doing well."  In October 1996, a clinician noted that the Veteran had fair strength in left ankle dorsiflexion and eversion.

An April 1997 physical therapy record indicated that the Veteran had been seen for 112 visits between July 1996 and March 2007.  The Veteran was instructed on appropriate stretching techniques during these visits.

A September 1997 radiological report  indicated that the Veteran had minimal disc space narrowing at the L4-L5 level, with associated degenerative changes.  A September 1997 VA examination indicated that the Veteran underwent release of a nerve entrapment of his left leg in 1989, and then underwent an epidural steroid injection to relieve his foot pain.  Both of these procedures were unsuccessful.  The Veteran complained of decreased motion in his left ankle, and constant pain over the dorsum of his foot.  The Veteran was experiencing increased muscle spasm in his left foot and left calf.  The Veteran had forward flexion of the lower back to 45 degrees, extension to 5 degrees, lateral bending to 10 degrees bilaterally, and rotation to 20 degrees bilaterally.  Sensory examination was 5/5 throughout.  Motor examination was 5/5 throughout.  Deep tendon reflexes were +1/4 at the knees and ankles.  

The examiner observed pronation of the left ankle with standing, with no tenderness over the ankle on palpation.  The range of motion of the ankle was decreased, with 10 degrees of "motion" (it is unclear, the Board notes, whether this "motion" notation referred to the Veteran's plantar flexion or dorsiflexion), 8 degrees of abduction, and 15 degrees of adduction.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine and left ankle, and left peroneal nerve palsy status post-crush injury of the left foot and ankle.

In October 1997, a VA clinician indicated that the Veteran had a left peroneal nerve palsy, and he was referred to Prosthetics for a foot drop brace and for modification of his shoes.  A March 1999 VA clinical record noted that the Veteran had a "surgical repair" of his lower extremity nerve damage in 1989 without further comment.  A March 2003 VA clinical note indicated that the Veteran had previously had surgery to relieve left lower extremity nerve entrapment.  

In March 2005, the Veteran indicated, for the first time, that he had "nerve damage in [his] left leg from the spinal tap.  In [his] back [he] had pain all the time and limited motion due to the pain."  He further indicated that he had to walk with a cane due to "damage in [his] left leg."  In July 2006, the Veteran stated that "nerve impingement surgery" at the VA "froze the wrong nerve."  The Veteran stated that "this was not due to a spinal tap, but by an error with the doctor.  They are unable to do this procedure more than once and told me I would just have to live with it."

A May 2008 VA examination indicated that the Veteran complained of daily foot pain.  The examiner diagnosed the Veteran with blunt trauma to the left foot superimposed on a left peroneal nerve palsy.  A June 2008 VA clarifying opinion indicated that the Veteran had symptoms consistent with a superficial peroneal nerve palsy.  The Veteran had an incomplete foot drop, and the remaining portion of function of his foot was normal.  In a separate June 2008 VA examination, the Veteran stated that he had chronic, debilitating pain from his feet and back.  The Veteran used a cane in his left hand to help with walking.  The Veteran could not heel-to-toe walk.

In June 2011, the Veteran testified before the undersigned that the pain in his foot intensified after a nerve block procedure at the VA.  The Veteran indicated that he started having pain in his back "because of the scar tissue."  The Veteran indicated that he was later informed that he could not undergo the procedure again because of this scar tissue.  The Veteran indicated that he experienced throbbing pain after the procedure.  The Veteran indicated that he had used a cane for 10 years.  The Veteran stated that he believed that the doctors who performed this procedure told him that he might have temporary, rather than permanent, relief from his symptoms as a result of the procedure.

Pursuant to the Board's November 2011 Remand, the Veteran received a VA examination in December 2011 addressing the Veteran's entitlement to compensation under 38 U.S.C.A. § 1151.  The examiner diagnosed the Veteran with chronic low back muscle strain with mild degenerative changes, and a chronic left peroneal palsy that was unrelated to his back.  The examiner acknowledged the Veteran's contentions that VA clinicians worsened his condition when they "froze the wrong nerve" and "caused scar tissue" to form in his back.  

Consistent with the history stated above, the examiner noted that the Veteran underwent a left peroneal nerve dissection in 1986 that only helped his symptoms minimally.  The examiner noted that the Veteran underwent a lumbar CT myelogram and S1 nerve block in August 1989.  The Veteran's discharge summary indicated that the Veteran experienced "rare low back pain," and the Veteran's CT myelogram showed extradural compression at the L5-S1 level that could not be differentiated between disc or scar tissue.  An S1 nerve block was successfully performed, but it did not relieve the Veteran's symptoms.  The Veteran alleged that his back began to bother him approximately six months after the August 1989 procedure, and this pain has progressively gotten worse.  The Veteran complained of pain in the low back on the right side of 6/10 all the time that flared to 8/10 several times per week.  The Veteran complained of spasm in the back and loss of motion, but no loss of strength or endurance.  The examiner performed physical testing of the Veteran.

Upon review of this evidence, the examiner opined that it was not likely that the left S1 nerve block on August 30, 1989, involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical providers; or was an event not reasonably foreseeable, resulting in additional disability, particularly to the leg and back.  The examiner found that the wrong nerve was not blocked during this procedure; instead, the Veteran had a chronic peroneal nerve palsy.  The Veteran's physicians attempted an S1 nerve block to try to alleviate his symptoms.  The examiner noted that back pain following a lumbar myelogram or nerve block is a possible known complication.  The Veteran's pain did not develop for more than six months after the nerve block, and his current pain is more consistent with myofascial muscle pain and mild degenerative changes of the back.  The examiner stated that the Veteran's pain was not related to nerve damage in his back.  It is less likely than not that the Veteran's nerve block caused his back problems.  The Veteran had some, though reported "rare" back problems prior to the block.  The natural history of his peroneal palsy is for symptoms to increase with time.  It is not likely that the nerve block caused his leg symptoms to worsen.  It is more likely that the Veteran's leg symptoms increased over the years as part of the natural history of his condition.

The Board concludes that the most probative evidence establishes that there is no additional disability as the result of the August 1989 procedure.  As discussed, a VA physician concluded that the Veteran suffered no additional disability, including disability of the back or foot, as the result of this procedure.  The VA physician provided a well-reasoned and persuasive opinion, based on a complete review of the record.  In assigning high probative value to this opinion, the Board notes that the physician reviewed the extensive claims file and considered the Veteran's history.  There is no indication that the physician was not fully aware of the Veteran's past medical history or that the physician misstated any relevant fact.  Therefore, the Board finds this opinion to be of great probative value.  There are no medical opinions to the contrary.  

The Board has considered the Veteran's lay assertions.  The Veteran is competent to report the onset of symptoms such as pain following his procedure, and, to this extent, his assertions are entitled to probative weight.  However, the question of whether the Veteran has additional disability as the result of the August 1989 procedure is a complex medical issue that is beyond the realm of a layman's competence.  The Board finds the Veteran's current assertions of a clear worsening of symptoms following the procedure problematic because such assertions are not supported by the medical evidence of record.  Instead, approximately one month after the procedure, the Veteran indicated that his pain was "tolerable" and he "was doing well," without any mention of back pain.  The Veteran then complained of left foot pain in January 1990, but in January 1992, the Veteran was "doing well" with only dull pain around the dorsum of the foot, improved by exercise and medication.  The Veteran complained of lower back pain and left leg pain on August 9, 1989, before the August 28 myelogram and August 30 nerve block.  The record does not reveal increased complaints of back pain or leg pain immediately after the procedure.  Significantly, with respect to the Veteran's back condition, even in September 1997, approximately 8 years after the procedure, the Veteran did not complain of significant lumbosacral back pain.

Instead, the medical evidence shows periods of improvement of symptomatology with subsequent regression, which illustrates the complex nature of the Veteran's conditions and further limits the probative value of the Veteran's assertions given his lack of medical training.  Furthermore, the Board must note that it was only in  2005 (approximately 16 years after the procedure) that Veteran made his first assertion that he experienced significantly increased symptomatology following the August 1989 procedure.  Had the August 1989 procedure indeed aggravated the Veteran's disability or caused additional disability, the Board finds it more likely that the Veteran would have mentioned such worsened symptoms to treating clinicians soon after the August 1989 procedure.  Thus, the Board ultimately places far more probative weight on the findings and conclusions of the competent VA physician discussed above.

Finally, as noted above, to the extent that the Veteran is claiming that the August 1989 procedure resulted in additional symptomatology associated with his left peroneal nerve, the Veteran is in receipt of a 30 percent disability rating from February 14, 1997 for blunt trauma, left foot, with chronic metatarsalgia and foot drop.  A separate award of compensation under 38 U.S.C.A. § 1151 for symptoms associated with this condition would potentially violate the rule against pyramiding, which provides that the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that distinct disabilities require that the symptomatology of one disability not be "duplicative of or overlapping with the symptomatology" of the other disability).

The Board is sympathetic to the Veteran's frustration with his perceived increased pain and other symptomatology.  The Board finds, however, that the preponderance of the probative evidence of record simply does not indicate that the Veteran incurred additional disability as a result of the August 1989 procedures.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met. 

Accordingly, as the preponderance of the evidence is against the claim for service connection benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the back, left leg, and left foot, as a result of VA medical and surgical treatment is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


